     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 1 of 10 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Amara Miranda
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:20-cv-04728
12
     Amara Miranda
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                 Collection Practices Act
16   Bank of America, N.A.                    2. Intrusion Upon Seclusion
                                              3. Violation of the Telephone Consumer
17                                               Protection Act
                         Defendant.
18

19
           COMES NOW Plaintiff Amara Miranda, an individual, based on information
20
     and belief, to allege as follows:
21
                                      INTRODUCTION
22
        1. Plaintiff brings this action against Bank of America, N.A. in response to
23
     receiving approximately one hundred (100) telephone calls from Bank of America,
24
     N.A. over the course of two months. These calls continued despite Bank of America,
25
     N.A. receiving a certified notice demanding the calls stop and informing Bank of
26
     America, N.A. that Plaintiff was represented by counsel. Bank of America also sent
27
     written demands for payment.
28

                                              1
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 2 of 10 Page ID #:2




1       2. This is an action for damages brought by an individual consumer for
2    Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
3    Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
4    from engaging in abusive, deceptive, and unfair practices, intrusion upon seclusion,
5    which California has adopted from §652B of the Restatement (Second) of Torts, and
6    violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
7    (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when
8    making calls to consumers.
9       3. Plaintiff brings this action against Defendant Bank of America, N.A.
10   (hereinafter “Defendant” or “Bank of America”) for its abusive and outrageous
11   conduct in connection with debt collection activity.
12      4. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
13   following findings and purpose in creating the Rosenthal Act:
14
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
15         Unfair or deceptive collection practices undermine the public
16         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
17

18          (2) There is need to ensure that debt collectors and debtors exercise
19
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
20

21          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
22
            debts and to require debtors to act fairly in entering into and honoring
23          such debts, as specified in this title.
24
        5. While many violations are described below with specificity, this Complaint
25
     alleges violations of the statutes cited in their entirety.
26
        6. The TCPA was designed to prevent calls like the ones described herein, and
27
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
28

                                                  2
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 3 of 10 Page ID #:3




1    intended to give consumers a choice as to how corporate entities may contact them
2    and to prevent the nuisance associated with automated or prerecorded calls.
3                              JURISDICTION & VENUE
4       7. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
5          U.S.C. § 227.
6       8. This venue is proper pursuant to 28 U.S.C. §1391(b).
7                              GENERAL ALLEGATIONS
8       9. Plaintiff Amara Miranda (hereinafter “Plaintiff”) is an individual residing
9    in the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
10      10. At all relevant times herein, Bank of America was a company engaged, by
11   the use of mail, email, and telephone, in the business of collecting a debt from
12   Plaintiff, and a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
13      11. At all relevant times, Defendant acted as a “debt collector” within the
14   meaning of Cal. Civ. Code §1788.2(c)
15      12. Plaintiff opened an unsecured credit account with Defendant in early 2014.
16      13. The account Plaintiff opened with Defendant was primarily for personal,
17   family or household purposes and is therefore a “debt” as that terms is defined by
18   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
19      14. Defendant has been attempting to collect on a debt that originated from
20   monetary credit that was extended primarily for personal, family, or household
21   purposes, and was therefore a “consumer credit transaction” within the meaning of
22   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
23      15. Because Plaintiff, a natural person allegedly obligated to pay money to
24   Defendant rising from what Plaintiff is informed and believes was a consumer credit
25   transaction, the money allegedly owed was a “consumer debt” within the meaning
26   of California Civil Code § 1788.2(f) of the Rosenthal Act.
27      16. Plaintiff is informed and believes that Defendant is one who regularly
28   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
                                               3
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 4 of 10 Page ID #:4




1    collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
2    Act, and thereby engages in “debt collection” within the meaning of the California
3    Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
4    the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
5       17. Plaintiff’s account was an unsecured credit card and Plaintiff began making
6    payments on the account shortly after it was opened.
7       18. Plaintiff was making payments on the account for several years before she
8    became financially unable to keep up with the monthly payments.
9       19. Defendant began contacting Plaintiff late January or early February of 2020
10   to inquire about the status of the account and to collect on the payments that were
11   no longer being made.
12      20. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
13   seek some type of financial relief.
14      21. Counsel for Plaintiff sent Defendant an initial letter confirming
15   representation of Plaintiff and informing Defendant that it was to no longer contact
16   Plaintiff directly and that all calls/letters/collection efforts were to no longer be
17   directed at Plaintiff.
18      22. The contents of the letter also informed Defendant that Plaintiff was
19   withdrawing her consent to be contacted on her cellular telephone if any such
20   consent had ever been previously given.
21      23. Counsel for Plaintiff sent the letter of representation to Defendant through
22   certified mail on or about February 19, 2020. Defendant received the certified letter
23   on March 2, 2020.
24      24. Plaintiff informed Defendant that she was revoking her consent to be called
25   on her telephone in March of 2020.
26      25. Defendant continued to contact Plaintiff even after it had received Plaintiff’s
27   February 19, 2020 letter.
28

                                               4
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 5 of 10 Page ID #:5




1       26. Between approximately March 5, 2020 – present Bank of America contacted
2    Plaintiff on at least 100 (one hundred) separate occasions despite receiving notice
3    that Plaintiff was represented by counsel and that she was revoking her consent to
4    be contacted on her cellular telephone.
5       27. The actual call volume may be much higher as the number of calls placed by
6    Bank of America to Plaintiff have overwhelmed Plaintiff and caused her to
7    experience a significant amount of anxiety and stress.
8       28. In addition to the calls placed to her cellular telephone, Plaintiff received
9    various emails requesting that payments be made on the account. The emails
10   informed Plaintiff that the purpose was an attempt to collect a debt.
11      29. Defendant would often call Plaintiff numerous times each day demanding
12   payment on the account.
13      30. Defendant would use an automatic dialing machine when placing the calls to
14   Plaintiff.
15      31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
16   to Defendant despite Defendant being notified that Plaintiff had retained counsel to
17   deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
18   to be contacted on her cellular telephone.
19      32. Defendant’s calls were frequent in nature and continued despite receiving
20   written confirmation that Plaintiff was represented by an attorney and that all calls
21   to Plaintiff’s cellular telephone were to stop.
22      33. Defendant intentionally ignored Plaintiff’s letters of representation of
23   revocation of consent and willfully attempted to coerce Plaintiff into making
24   payment on her account by bombarding her cellular telephone with auto dialed calls.
25      34. Bank of America intended to frustrate and annoy Plaintiff at all time of the
26   day, regardless of where Plaintiff was, in an attempt to have her make payments on
27   the account.
28

                                                  5
      Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 6 of 10 Page ID #:6




1         35. Despite receiving written notice regarding Plaintiff’s representation by
2    counsel and revocation of her consent to be contacted on her cellular telephone
3    Defendant continued to call and contact Plaintiff daily regarding her account with
4    Defendant.
5

6
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
7                             (Cal. Civ. Code §§ 1788-1788.32)
8                           (Against Defendant Bank of America)
9
          36. Plaintiff realleges and incorporates herein the allegations in each and every
10
     paragraph above as though fully set forth herein.
11
          37. Plaintiff provided written notice via certified mail that she was represented
12
     by sending Defendant a letter with the name, address, and contact information of her
13
     attorney and informed Defendant that she was represented.
14
          38. Defendant continued to call and attempt to make contact with Plaintiff
15
     despite receiving notice of representation and being informed that Plaintiff had
16
     retained counsel in an effort to deal with the debt that was owed to Defendant.
17
          39. The calls and communications made by Defendant to Plaintiff were not
18
     related to statements of Plaintiff’s account and were attempts to collect a debt.
19
          40. Plaintiff received over 100 calls and from Defendant beginning
20
     approximately March 5, 2020 - present.
21
          41. Plaintiff received various emails from Defendant after Defendant received
22
     notice that Plaintiff was represented by counsel with respect to the Bank of America
23
     debt.
24
          42. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
25
     receiving noticed that Plaintiff had retained an attorney.
26
     //
27
     //
28

                                                6
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 7 of 10 Page ID #:7




1
                             SECOND CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
2                            (Cal. Civ. Code §§ 1788-1788.32)
3                          (Against Defendant Bank of America)
4
        43. Plaintiff realleges and incorporates herein the allegation in each and every
5
     paragraph above as though fully set forth herein.
6
        44. Defendant placed at least 100 calls to Plaintiff over a 60-day period.
7
        45. Plaintiff was contacted multiple times per day by Defendant
8
        46. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 100
9
     times in a deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
10

11
                             THIRD CAUSE OF ACTION
12                              (Intrusion Upon Seclusion)
13
                           (Against Defendant Bank of America)
        47.Plaintiff realleges and incorporates herein the allegations in each and every
14
     paragraph above as set forth herein.
15
        48.The California legislature explicitly recognized a consumer’s inherent right
16
     to privacy in collection matters in passing the Rosenthal Fair Debt Collection
17
     Practices Act and incorporating most of the Federal Act’s provisions into the
18
     Rosenthal Act.
19
        49.According to findings by the FCC, the agency Congress vested with
20
     authority to issue regulations implementing the TCPA, such calls are prohibited
21
     because, as Congress found, automated or prerecorded telephone calls are a greater
22
     nuisance and invasion of privacy than live solicitation calls, and such calls can be
23
     costly and inconvenient.
24
        50.Bank of America intentionally interfered, physically or otherwise, with the
25
     solitude and seclusion of Plaintiff, namely by engaging in unlawful and intrusive
26
     communications.
27

28

                                                7
      Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 8 of 10 Page ID #:8




1       51.Bank of America intentionally caused harm to Plaintiff’s emotional well-
2    being by engaging in highly offensive conduct in the course of collecting its debt,
3    and thereby invaded and intruded upon Plaintiff’s rights to privacy.
4       52.Plaintiff has a reasonable expectation of privacy in her solitude, seclusion,
5    and/or private concerns and affairs.
6       53.These intrusions and invasions against Plaintiff by Bank of America
7    occurred in a way that would be highly offensive to a reasonable person in that
8    position.
9       54.Bank of America received notice stating that it was no longer to contact
10   Plaintiff as she was represented by counsel and revoked her consent to be
11   contacted on her cellular telephone.
12      55.As a result of such invasions of privacy, Plaintiff is entitled to actual
13   damages in an amount to be determined at trial from Bank of America.
14      56.Bank of America also acted with oppression, fraud, and/or malice, thereby
15   entitling Plaintiff to punitive damages in an amount according to proof and a finder
16   of fact at trial.
17
                             FOURTH CAUSE OF ACTION
                                  (Violation of the TCPA)
18                                    (47 USC § 227)
19                       (Against Defendant Bank of America Bank)
20
        57.Plaintiff realleges and incorporates herein the allegations in each and every
21
     paragraph above as though fully set forth herein.
22
        58.Since at least early March of 2020 Defendant started calling Plaintiff’s cellular
23
     telephone requesting that payment be made on the accounts Plaintiff held with
24
     Defendant.
25
        59.Defendant was informed that Plaintiff revoked her consent to be contacted by
26
     Defendant in March of 2020.
27

28

                                                8
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 9 of 10 Page ID #:9




1       60.Defendant called Plaintiff at least 100 (one hundred) times since Plaintiff
2    withdrew her consent to be contacted by an automatic dialing machine.
3       61.Defendant was notified that Plaintiff had revoked her consent to be contacted
4    on her cellular telephone by an automatic dialing machine, however, despite being
5    Plaintiff’s revocation, Bank of America continued place calls to Plaintiff’s cellular
6    telephone without her consent and with complete disregard the prior notice that was
7    received by Bank of America.
8       62.Defendant would contact Plaintiff nearly daily regarding payment on the
9    accounts.
10      63.Defendant placed the above cited calls using an artificial or prerecorded voice
11   to deliver the collection messages without Plaintiff’s prior express consent.
12      64.All calls placed by Defendant to Plaintiff utilized an “automatic telephone
13   dialing system” as defined by 47 U.S.C. §227(a)(1).
14      65.These calls were made to Plaintiff’s cellular telephone and were not calls for
15   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
16      66.Plaintiff expressly revoked any consent that may have previously been given
17   to Defendant to be contacted by an automatic dialing machine in March of 2020.
18      67.Overall Plaintiff was contacted at least 100 (one hundred) times by Defendant
19   on her cellular phone.
20      68.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
21   §227(b)(1)(A)(iii).
22                                 PRAYER FOR RELIEF
23   WHEREFORE, Plaintiff prays for judgment as follows:
24               a. An award of actual, statutory, and punitive damages.
25               b. An award of actual damages pursuant to California Civil Code
26                  §1788.30(a), as will be proven at trial, which are cumulative and in
27                  addition to all other remedies provided for in any other cause of action
28                  pursuant to California Civil Code §1788.32.
                                                9
     Case 2:20-cv-04728-PA-JC Document 1 Filed 05/27/20 Page 10 of 10 Page ID #:10




1             c. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
2                §1788.30(b), which are cumulative and in addition to all other remedies
3                provided for in California Civil Code §1788.32.
4             d. An award of costs of litigation and reasonable attorney’s fees pursuant
5                to Cal. Civ. Code §1788.30(c).
6             e. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
7                §227(b)(3)(C) for each and every violation; and
8             f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
9                conduct in the future.
10
                                          Gale, Angelo, Johnson, & Pruett, P.C.
11   Dated: May 27, 2020                  By:     /s/ Joe Angelo
12                                                Joe Angelo
                                                  Elliot Gale
13
                                                  Attorneys for Plaintiff
14

15
                            DEMAND FOR JURY TRIAL

16         Plaintiff hereby demands trial of this matter by jury.
17
                                            Gale, Angelo, Johnson, & Pruett, P.C.
18
     Dated: May 27, 2020                          /s/ Joe Angelo
19                                                Joe Angelo
                                                  Elliot Gale
20
                                                  Attorneys for Plaintiff
21

22

23

24

25

26

27

28

                                             10
